                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

RUTH CECETKA, an individual;

                     Plaintiff,                              4:16CV3140

      vs.
                                                               ORDER
LINCOLN REGIONAL CENTER, A
State Psychiatric Hospital; STACEY
WERTH-SWEENEY, In their individual
capacities; ROGER DONOVICK, In
their individual capacities; CHERYL
MCMURRY, In their individual
capacities; MARY SCHERLING, In their
individual capacities; CHARLES
DARROW, In their individual capacities;
SHERRI BROWNING, In their individual
capacities; NATHAN NEDLEY, In their
individual capacities; VERONICA
KOENIG, In their individual capacities;
SHAWN SCHWARTZ, In their individual
capacities; DENNIS CONNOLLY, In
their individual capacities; SANAT ROY,
In their individual capacities; and
PATRICIA OSTERHAUS, In their
individual capacities;

                     Defendants.


      The court has been advised that the parties in the above-captioned matter
have settled their claims.

      Accordingly,

      IT IS ORDERED that:

      (1)    Within thirty (30) calendar days of the date of this order, the parties
shall file a joint stipulation for dismissal (or other dispositive stipulation) with the
clerk of the court, together with submitting to the trial judge a draft order which
will fully dispose of the case.

      (2)    Absent compliance with this order, this case (including all
counterclaims and the like) may be dismissed without further notice.

      (3)    The clerk shall terminate the pretrial and trial settings, and any
hearings set for this case.



      Dated this 29th day of July, 2019.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge




                                           2
